Citation Nr: 1605628	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left foot disability, to include plantar fasciitis and a heel bone spur.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss, tinnitus, and a left foot disability, to include plantar fasciitis and a heel bone spur.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran had a VA audiological examination in July 2013.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
0
LEFT
5
15
25
15
10

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner did not describe the functional effects caused by hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran reported having tinnitus for the past three years.  The examiner felt it was less likely than not that tinnitus was caused by or a result of military noise exposure because the onset was more than 30 years after service, there were no complaints of tinnitus in service, and there was no significant change in hearing between 1972 and the VA examination.  Furthermore, the Veteran's October 2013 statement indicates that his hearing loss may have worsened.  Therefore, the Veteran must be scheduled for a new audiological examination before the issues of service connection for bilateral hearing loss and tinnitus can be decided on the merits.

The Veteran had another VA examination in July 2013 at which he was diagnosed with left foot plantar fasciitis with x-ray evidence of a heel bone spur.  The examiner opined that left foot condition less likely than not caused by military service.  It was noted that while the Veteran was treated in July 1973 for a left foot sprain, there was no chronic left foot conditions documented in the service treatment records.  The Veteran was diagnosed with planar fasciitis in March 2012, and the examiner noted that a heel spur is a cause of plantar fasciitis.   Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner did not provide an opinion on whether the heel spur is related to service.  Therefore, the Veteran must be scheduled for a new examination before the claim can be decided on the merits.



Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left foot, hearing loss, and tinnitus symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature, onset and likely etiology of bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examination report must describe the functional effects of the Veteran's hearing loss.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to service.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

4.  Schedule the Veteran for appropriate VA examination to determine the current nature, onset and likely etiology of a left foot disability, to include plantar fasciitis and a heel bone spur.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that any diagnosed left foot disability is related to service.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




